DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 08/09/2021.  As directed by the amendment: claim 1, 2, 6, 7, and 22 have been amended, no new claims have been added.
The objection of the specification with regards to the abstract has been overcome and the objection has been withdrawn.
The objection of the specification with regards to the arrangement of the specification has been overcome and the objection has been withdrawn.
The rejection of 112(a) has been overcome and has been withdrawn.
The rejection of 112(b) has been overcome and has been withdrawn.
The limitations identified under 112(f) are being interpreted as amended and the 112(f) interpretation has been withdrawn.

Response to Arguments
Applicant’s arguments, see page 9-10, filed 08/09/2021, with respect to claim 1 and 22 have been fully considered and are persuasive.  The 102(a)(1) rejection of claim 1 and 103 rejection of claim 22 have been withdrawn.
Additionally, The Examiner notes that specific persuasive argument was the reference Constantineau when the cap 14 is being removed from the device, the cap 14 is being rotated which in turn causes operation of the release element as stated in paragraph 0096, but the mixing operation occurring within the injector device is simultaneously happening with the cap 14 is being rotated off and furthermore, the cap cannot be fully removed or completely off the injector until the mixing is completed as stated in paragraph 0080.


Allowable Subject Matter
Claim(s) 1-25 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Constantineau (US 2016/0263320), Holmqvist (US 20200155761 A1) and Wilmot (US 20020042592 A1).
Regarding the amended claim 1, Constantineau discloses a medicament delivery device (Fig. 2b and 3a-3d, auto-injector 10) for delivery of medicament through a cannula (Fig. 3a, needle 310) from a cartridge comprising a first container (Fig. 3a, second vial 270) for storage of a first substance, a second container (Fig. 3a, inner vial 210) for storage of a second substance and being arranged coaxially (Fig. 3a) with respect to the first container (Fig. 3a, second vial 270), and a valve (Fig. 3a, valve seal 230) for closing a distal end (paragraph 0096) of the second (Fig. 3a, inner vial 210), the medicament delivery device comprising: a mixing element (Fig. 2b, mixing assembly 200) comprising a stopper (Fig. 2b, inner plunger 214) for causing displacement (paragraph 0096) of the second substance into the first container (Fig. 3a, second 

    PNG
    media_image1.png
    381
    473
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 5b of Constantineau
But Constantineau fails to reach among all the limitations or render obvious a needle shroud for shrouding the cannula within an interior of the housing, and the needle shroud when removed from the interior of the housing causes operation of the release element.  
Holmqvist discloses an automatic injector assembly with a needle shroud (Fig. 2, inner cap 31) for covering the needle of the delivery member assembly 10 wherein the device contains two chambers as stated in paragraph 0086 that perform a mixing operation.  The mixing step is performed by the user after the removal of the shroud as stated in paragraph 0087.  But, Holmqvist fails to reach among all the limitations or render obvious a needle shroud for shrouding the cannula within an interior of the housing, and the needle shroud when 
Wilmot discloses a Wet/Dry Automatic Injector Assembly (Fig. 2) with two chambers (Fig. 2, wet container 150 and dry container 160) wherein the contains are mixed in a mixing operation in paragraph 0034, a needle shroud (Fig. 2, needle assembly 140) for shrouding the needle (Fig. 2, needle 141) within the housing (Fig. 2, housing 210).  But, Wilmot fails to reach among all the limitations or render obvious the needle shroud when removed from the interior of the housing causes operation of the release element as the needle shroud is not removed from the device but instead the needle assembly 140 extends from an opening in the nose cone assembly 211 of the housing 210 (paragraph 0029).
By virtue of dependency to claim 1, claims 2-25 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073. The examiner can normally be reached Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783